— Order denying motion of respondents to quash the writ of certiorari to review and to dismiss the petition, affirmed, with ten dollars costs and disbursements, and the respondents directed to file a return to the writ within five days after entry of the order and service thereof with a notice of entry. It appears that the common council of the city of White Plains adopted in 1934 a local law providing for a review of assessments before a board of review, duly created, to which objections or grievances in assessments might be presented in lieu of a review before the single assessor, as had theretofore been the practice. The relator, claiming to be aggreived in the assessment of its property, presented objections before said board of review, and upon a hearing said board refused and failed to correct or reduce the assessment. This proceeding was undertaken to review the action of the board of review. The appellants, through the corporation counsel, now in effect challenge that act and the procedure prescribed as invalid and allege that the complaint and review must first be had before the assessor. Whether or not there was power vested in the common council to adopt a law regulating procedure is a question that will not be determined on this incomplete record. There has been an apparent *819review by a tribunal ostensibly charged with that duty. The appellants should make a return and proceed with the review and save such questions as they may wish to raise after the final order is granted. Hagarty, Carswell, Seudder, Tompkins and Davis, JJ., concur.